       2:17-cr-20037-JES-JEH # 262        Page 1 of 3                                       E-FILED
                                                               Thursday, 07 March, 2019 08:57:14 AM
                                                                       Clerk, U.S. District Court, ILCD


                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      )       Crim. No. 17-20037
                                         )
BRENDT A. CHRISTENSEN,                   )
                                         )
      Defendant.                         )

           MOTION TO EXTEND DEADLINE FOR FILING RESPONSES TO
                    ALL PENDING MOTIONS IN LIMINE

      NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Motion to Extend the Deadline for Filing Responses to all pending

Motions in Limine, states as follows:

      1. Pursuant to this Court’s scheduling Order, the parties shall file their

          responses to all pending motions in limine on or before March 8, 2019.

      2. That one of Defendant’s counsel, George F. Taseff, recently underwent

          surgery and has been on medical leave before returning to work on March 5,

          2019.

      3. That the undersigned defense counsel, and particularly defense counsel

          Taseff, need additional time to file their responses to the various motions in

          limine filed by the Government.



                                             1
       2:17-cr-20037-JES-JEH # 262        Page 2 of 3



       4. That on March 6, 2019, AUSA Eugene Miller advised defense counsel Taseff

          that the government has no objection to an extension of time up to and

          including March 18, 2019, for counsel to file responses to the Government’s

          pending motions in limine, so long as the government is also granted an

          extension of time up to and including March 18, 2019, to file its response to all

          of the Defendant’s pending motions in limine.

       WHEREFORE, Defendant requests the entry of an Order granting an extension

of time up to and including March 18, 2019, for both parties to file their respective

responses to all pending motions in limine.

              Respectfully submitted,

              /s/Elisabeth R. Pollock                   /s/ George Taseff
              Assistant Federal Defender                Assistant Federal Defender
              300 West Main Street                      401 Main Street, Suite 1500
              Urbana, IL 61801                          Peoria, IL 61602
              Phone: 217-373-0666                       Phone: 309-671-7891
              FAX: 217-373-0667                         Fax: 309-671-7898
              Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

              /s/ Robert Tucker                         /s/ Julie Brain
              Robert L. Tucker, Esq.                    Julie Brain, Esq.
              7114 Washington Ave                       916 South 2nd Street
              St. Louis, MO 63130                       Philadelphia, PA 19147
              Phone: 703-527-1622                       Phone: 267-639-0417
              Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com




                                              2
       2:17-cr-20037-JES-JEH # 262        Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that on March 7, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/George F. Taseff
                                         Assistant Federal Public Defender
                                         401 Main St., Suite 1500300 West Main Street
                                         Peoria, IL 61602
                                         Phone: 309-671-7891
                                         FAX: 309-671-7898
                                         Email: george_taseff@fd.org




                                            3
